DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species B of Fig. 6 and 12 (claims 1-6, 8-9 and 12) in the reply filed on April 9th, 2021 is acknowledged. 
Claims 7, 10-11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al (Pub. No.: US 2019/0198585 A1), hereinafter as Chang.

    PNG
    media_image1.png
    947
    1280
    media_image1.png
    Greyscale

Regarding claim 1, Chang discloses a display apparatus in Figs. 1 and 2 comprising: a substrate (substrate 10) comprising a display area (at least 2 display regions DR of 2 pixel structure 100 as shown in the extended version of Fig. 2 above) and a sensor area (one pixel structure 100 that is different from the 2 annotated pixel structure 100) (see [0034-0035], [0038], and [0047]), the sensor area comprising a transmission portion (portion of pixel structure 100 in the sensor area SR) that transmits .
Claim 1-2, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (Pub. No.: US 2017/0288003 A1), hereinafter as Kim.

    PNG
    media_image2.png
    712
    538
    media_image2.png
    Greyscale

Regarding claim 1, Kim discloses a display apparatus in Figs. 1-4 comprising: a substrate (substrate 100) comprising a display area (an annotated display area of the display area DA as shown in Fig. 1 above) and a sensor area (an annotated sensor area including TH and NDA areas as shown in Fig. 1 above), the sensor area comprising a transmission portion (through portion TH allowing light transmitting to sensor/camera being mounted in the through portion TH) that transmits light (see [0029-0032] and 0037]); a plurality of first display devices (other plurality of OLED that is not surrounding the through portion TH in the annotated display area as shown in Fig. 1 above) arranged in the display area (see Fig. 3-4 and [0031-0032]); a display device group comprising a plurality of second display devices (plurality of OLED surrounding the through portion TH in the annotated sensor area as shown in Fig. 1 above), the display device group being arranged in the sensor area (see Figs. 1 and 3-4); and a passivation layer (inorganic layer 310) covering the display device group and having a first hole (opening in through portion TH of the inorganic layer 310) corresponding to the transmission portion (see Figs. 3-4 and [0056-0058]).
Regarding claim 2, Kim discloses the display apparatus of claim 1, wherein each of the plurality of second display devices comprises a pixel electrode (pixel electrode 221), an emission layer (intermediate layer 222) on the pixel electrode, and an opposite electrode (opposite electrode 223) on the emission layer (at the annotated sensor area as shown in Fig. 1 above) (see Fig. 3 and [0053-0055]).
Regarding claim 5, Kim discloses the display apparatus of claim 2, , further comprising: an organic insulating layer (planarizion layer 209 include PMMA) between the substrate and the pixel electrode (see Figs. 3-4 and [0052]); and a pixel defining 
Regarding claim 8, Kim discloses the display apparatus of claim 1, wherein the display apparatus further comprising an encapsulation layer (combination of layer 320 and 330) on the passivation layer, the encapsulation layer covering the plurality of first display devices and the plurality of second display devices and comprising an inorganic encapsulation layer (inorganic layer 330) and an organic encapsulation layer (organic layer 320) (see Figs. 3-4 and [0056-0057]).
Regarding claim 9, Kim discloses the display apparatus of claim 8, wherein the passivation layer comprises a same material as the inorganic encapsulation layer (both inorganic material 310 and 330 can be made of the same disclosed material) (see [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (Pub. No.: US 2019/0198585 A1), hereinafter as Chang, as applied to claim 1 above, and further in view of KIM et al. (Pub. No.: US 2017/0288003 A1), hereinafter as Kim.
Regarding claim 8, Chang discloses the display apparatus of claim 1, but fails to disclose the display apparatus further comprising an encapsulation layer on the passivation layer, the encapsulation layer covering the plurality of first display devices and the plurality of second display devices and comprising an inorganic encapsulation layer and an organic encapsulation layer.
Kim discloses a display apparatus in Figs. 1-4 comprising: a substrate (substrate 100) comprising a display area (an annotated display area of the display area DA as shown in Fig. 1 above) and a sensor area (an annotated sensor area including TH and NDA areas as shown in Fig. 1 above), the sensor area comprising a transmission portion (through portion TH allowing light transmitting to sensor/camera being mounted in the through portion TH) that transmits light (see [0029-0032] and 0037]); a plurality of first display devices (other plurality of OLED that is not surrounding the through portion TH in the annotated display area as shown in Fig. 1 above) arranged in the display area (see Fig. 3-4 and [0031-0032]); a display device group comprising a plurality of second display devices (plurality of OLED surrounding the through portion TH in the annotated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the all encapsulation layer 300 of Kim into the display apparatus of Chang that including the organic and inorganic insulating layer for disclosing all the limitation of claim 8 because having the encapsulation layer would prevent moisture and oxygen from penetrating into the display device.

Allowable Subject Matter
Claims 3-4, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the passivation layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818